DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-4 in the reply filed on 04/29/2022 is acknowledged.  Withdrawal of Claims 5-12, in the reply filed by the Applicant on 04/29/2022 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 01/13/2020, 11/10/2020, 06/10/2020, 06/28/2022 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “about” renders the claim indefinite.  It is unclear as to what tolerances and range of allowable values constitute a value, for example to be “about” 0.3 wt.% to “about” 1.2 wt.%, and what does not.  For example, “about” 0.3 wt.% could refer to allowable values of 0.2, 0.28, etc.  Therefore, the metes and bounds of the claim is not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term “about” to mean within a margin of 30%.  

	In regards to Claim 2, the terms “carbon steel” and “high manganese steel” render the claim indefinite.  It is unclear, for example, as to what amount of manganese within a steel constitute a “high manganese steel” and what does not; for example, the term could refer to steel containing more than 10%, 30%, 50%, etc. of manganese content within the steel; similar lack of clarity applies to the term “carbon steel”.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the terms to mean a steel that contains carbon, or a steel that contains manganese.

In addition to the rejections set forth above, Claims 2-4 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Examiner also notes that office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).  MPEP 2153.01(a).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication NO. WO 2015083928 (Han) in view of Korean Patent Publication No. KR 101181214 (Woo).
In regards to Claims 1-4, Han teaches welding materials for submerged and gas metal arc welding with excellent impact and abrasion resistance (¶1), comprising an alloy composition for a welding material including by wt. %, C: 0.12-0.75%, Si: 0.2-1.2%, Mn: 15-27%, Cr: 2-7%, S: 0.025% or less, and P: not more than 0.020% (¶¶11-20), wherein the remainder can include residual Fe and other impurities (¶23), and further, alloying elements of N: not more than 0.5%, Ni: not more than 10%, V: 5% or less, Nb: 5% or less, Mo: 7% or less, W: not more than 6%, Cu: 2% or less, and B: not more than 0.01% (¶¶24-39) – which overlaps with the claimed composition of powders comprising, by wt. %, C: 0.3-1.2%, Si: 0.1-3.0%, Mn: 9-30%, Cr: less than 8%, Ni: less than 6%, Mo: less than 6%, W: less than 5%, Nb: less than 2%, V: less than 2%, Ni: less than 0.4%, B: less than 1%, and at least one of S: less than 0.3% and P: less than 0.03%, the balance being Fe (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  Given that Han is silent regarding the presence of Ti, the teachings of Han also correspond to the claimed limitation of Ti: less than 2%.  
Han teaches that the welding material can be used to provide a welded joint having excellent weldability in addition to low temperature impact toughness and abrasion resistance (¶6).  However, Han does not explicitly teach a metal cored wire for submerged arc welding, wherein the wire comprises a metal sheath with a core (instant Claim 1), wherein the steel is either a carbon or high manganese steel (instant Claim 2), wherein the steel sheath has a longitudinal seam that is welded (instant Claim 3), wherein the surface of the steel sheath is coated with copper (instant Claim 4).
In the same field of materials and products for arc welding, Woo teaches a cored wire in which a copper plating film is formed on both inner and outer surfaces of a steel shell (¶10), wherein the product is formed via copper plating on the steel material sheath followed by flux filling and drawing (¶14), wherein the steel shell contains carbon and manganese (¶12) – corresponding to a metal cored wire for arc welding, wherein the wire comprises a metal sheath with a core (instant Claim 1), wherein the steel is either a carbon or high manganese steel (instant Claim 2), and wherein the surface of the steel sheath is coated with copper (instant Claim 4).  Woo also teaches that the copper-plated gas-shielded arc-welded flux core wire can also be a type with seams (¶66), wherein it is known in the art that the steel material sheath can be closed by laser welding or resistance welding (¶6) – corresponding to the steel sheath having a longitudinal seam that is welded (instant Claim 3).  Additionally, Examiner notes that the limitation that the longitudinal seam being welded constitutes a product-by-process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  
Woo also teaches that flux cored wire has a higher current density and thus excellent arc stability under the same current and voltage, and generates less spatter (¶3), and the copper plating film provided can improve electric conductivity to stabilize the arc, reducing spatter and fume as well as manufacturability (¶17).  Woo further teaches that an oxidation protective film provided on the surface after the copper plating can also be implemented to prevent decrease in conductivity as a result of oxidation (¶55).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have the copper-coated cored wire structure, including a steel sheath, copper plating, and an oxidation protective film for arc gas welding as taught by Woo around the welding material of Han.  One skilled in the art would have been motivated by the desire and expectation of providing a higher current density and thus excellent arc stability, less spatter and fumes, and improved conductivity and manufacturability, as taught by Woo, within the welding material of Han serving as a core within the structure, in order to improve stability, performance, and manufacturability of welded products of Han.
Examiner notes that the limitation in Claim 1 directed to submerged arc welding in instant Claim 1 constitutes an intended use limitation.  It is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Given that the product of Han in view of Woo is structurally and compositionally equivalent to that of the instant application as claimed, one of ordinary skill in the art would find it obvious that the product of the prior art would be capable of performing the intended use of submerged arc welding.  

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. KR 101181214 (Woo) in view of WIPO Patent Application Publication NO. WO 2015083928 (Han).
In regards to Claims 1-4, Woo teaches a cored wire in which a copper plating film is formed on both inner and outer surfaces of a steel shell (¶10), wherein the product is formed via copper plating on the steel material sheath followed by flux filling and drawing (¶14), wherein the steel shell contains carbon and manganese (¶12) – corresponding to a metal cored wire for arc welding, wherein the wire comprises a metal sheath with a core (instant Claim 1), wherein the steel is either a carbon or high manganese steel (instant Claim 2), and wherein the surface of the steel sheath is coated with copper (instant Claim 4).  Woo also teaches that the copper-plated gas-shielded arc-welded flux core wire can also be a type with seams (¶66), wherein it is known in the art that the steel material sheath can be closed by laser welding or resistance welding (¶6) – corresponding to the steel sheath having a longitudinal seam that is welded (instant Claim 3).  Additionally, Examiner notes that the limitation that the longitudinal seam being welded constitutes a product-by-process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  
However, Woo does not explicitly teach a core comprising powders of the composition as claimed in instant Claim 1.
In the same field of materials for arc welding, Han teaches welding materials for submerged and gas metal arc welding with excellent impact and abrasion resistance (¶1), comprising an alloy composition for a welding material including by wt. %, C: 0.12-0.75%, Si: 0.2-1.2%, Mn: 15-27%, Cr: 2-7%, S: 0.025% or less, and P: not more than 0.020% (¶¶11-20), wherein the remainder can include residual Fe and other impurities (¶23), and further, alloying elements of N: not more than 0.5%, Ni: not more than 10%, V: 5% or less, Nb: 5% or less, Mo: 7% or less, W: not more than 6%, Cu: 2% or less, and B: not more than 0.01% (¶¶24-39) – which overlaps with the claimed composition of powders comprising, by wt. %, C: 0.3-1.2%, Si: 0.1-3.0%, Mn: 9-30%, Cr: less than 8%, Ni: less than 6%, Mo: less than 6%, W: less than 5%, Nb: less than 2%, V: less than 2%, Ni: less than 0.4%, B: less than 1%, and at least one of S: less than 0.3% and P: less than 0.03%, the balance being Fe (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  Given that Han is silent regarding the presence of Ti, the teachings of Han also correspond to the claimed limitation of Ti: less than 2%.  
Han teaches that the welding material can be used to provide a welded joint having excellent weldability in addition to low temperature impact toughness and abrasion resistance (¶6).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the welding material composition of Han within the core of the the copper-coated cored wire structure for arc gas welding as taught by Woo.  One skilled in the art would have been motivated by the desire and expectation of providing excellent weldability in addition to low temperature impact toughness and abrasion resistance, as well as application for submerged arc gas welding, as taught by Han, within the copper-coated cored wire of Woo, in order to improve mechanical properties and performance of the cored wire for arc welding of Han.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Japanese Patent Application Publication No. JP 2006/212648 (Koyama) teaches a flux-cored wire for gas shielded arc welding to obtain a weld metal having a low tensile strength and low hardness excellent in workability such as grindability, machinability and press bendability (¶8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784